Citation Nr: 1426594	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-43 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic sinus disorder, including sinusitis and allergic rhinitis.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

3.  Entitlement to service connection for gastric ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to August 1985.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a March 2008 decision by the RO which denied the benefits sought on appeal.  

The issues of entitlement to service connection for GERD and gastric ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence shows that the Veteran's pre-existing chronic sinus disorder increased in severity during active service.  


CONCLUSION OF LAW

The Veteran's chronic sinus disorder, including sinusitis and allergic rhinitis was aggravated by service.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.306 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  With respect to the sinus claim finally decided at this time, the Board awards the benefits sought on appeal in full and, thus, any potential duty to notify or duty to assist error has been rendered harmless.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Veteran contends that she was treated for chronic sinus problems, diagnosed as allergic rhinitis and sinusitis, that progressively worsened during her six years of service.  

Historically, the service treatment records (STRs) showed that the Veteran reported a history of seasonal sinusitis at the time of her service enlistment examination in July 1979, and the examining physician noted a history of "sinus - seasonal" on the examination report.  Also included in the Veteran's STRs was a private medical report, dated in October 1978, that showed a history of rhinitis (prior to service).  The STRs showed the Veteran was treated for recurring sinus problems on several occasions during her first period of service from 1979 to 1982, and include diagnoses of recurring sinusitis and rhinitis.  (See i.e., September 1981 STR).  

Similarly, on a Report of Medical History and examination report for commissioning in March 1982 (second period of service), the Veteran reported (and the examining physician noted) a history of "sinusitis since 1969, usually occurs during winter months, last occurrence February 82, self-diagnosed, no longer under doctor's care."  The STRs for this period of service showed that the Veteran was treated for chronic, recurring sinus problems and was prescribed Drixoral, Sudafed, Aphrin, and other medications on numerous occasions.  An STR dated in September 1984, noted a "long history of sinus problems, seems to be worse or unchanged."  The Veteran's STRs do not include a service separation examination.  

Post service medical records from 2002 to 2009 showed a long history of persistent postnasal drip and diagnoses of allergic rhinitis with use of various anti-histamine, decongestants and steroid spray without significant improvement of symptoms.  (See June 2004 private treatment note).  

When examined by VA in June 2009, the Veteran reported a history of chronic sinus problems since the 1980's with multiple treatments since then.  She reported sinus congestion year round and sinus infections about twice a year.  On examination, her turbinates were red and swollen with approximately 60 percent occlusion, bilaterally.  The impression was chronic sinusitis.  In an addendum report, the examiner indicated that he reviewed the claims file and noted that the evidence showed that the Veteran had a history of chronic sinus problems prior to service and was treated for recurring sinus problems during service.  The examiner commented that it appeared from the Veteran's medical history that she has chronic sinusitis and allergic rhinitis, with onset pre-enlistment, that progressively worsened during service and developed into chronic sinusitis.  The examiner noted that there were no objective medical records showing treatment for any sinus problems after service until 2004.  Therefore, he could not offer an opinion as to whether her symptoms improved and returned to her pre-service level after her discharge from service then worsened many years later, or whether her symptoms continued to worsen after service to the present level, without resorting to speculation.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the evidence of record clearly showed that the Veteran had seasonal sinus problems prior to service, as evidenced by the documented history of rhinitis on a private medical report prior to service, as well as the Veteran's self-reported history and the service examiner's notation at the time of her enlistment examination in July 1979.  However, the specific nature of her symptoms, vis-à-vis, rhinitis versus sinusitis, is not entirely clear.  In any event, the STRs showed that the Veteran was treated for chronic sinus problems on multiple occasions in service, and include diagnoses of sinusitis, rhinitis and allergic sinusitis.  The VA examiner in June 2009, opined that, based on the available medical evidence, the Veteran's pre-existing chronic rhinitis became progressively worse during service and developed into chronic sinusitis.  

Given the Veteran's chronic symptoms and multiple treatments for recurring sinusitis and allergic rhinitis in service, the Veteran's credible and competent description of an overall worsening of symptoms in service and the VA examiner's favorable opinion that her pre-existing chronic sinus symptoms worsened in service, the Board finds resolves reasonable doubt in favor of the Veteran and finds that the evidence supports a favorable disposition of the Veteran's appeal.  Accordingly, service connection for chronic sinusitis and allergic rhinitis is warranted.  

ORDER

Service connection for chronic sinusitis and allergic rhinitis is granted.  


REMAND

The Veteran claims to manifest a chronic gastrointestinal disorder, to include GERD and gastric ulcer, which had its onset in service.  A review of the record reveals the existence of potentially available evidence which may be relevant to these claims.  For example, the Veteran reports having undergone upper GI series testing in service which is not reflected in the STRs.  However, the record does show that the Veteran had been evaluated for chest pain complaints in 1984 and 1985, to include an admission to U.S. Air Force Regional Hospital Langley in January 1985.  It does not appear that complete hospitalization records have been obtained, if available.  Furthermore, the Veteran has submitted some excerpts of records from Dr. Kuhn relating to treatment for GERD, but it appears that earlier records of treatment had existed at one point.  Further attempts to obtain these records should be made. 



Accordingly, the case is REMANDED for the following action:

1.  Conduct a direct search for complete hospitalization records at U.S. Air Force Regional Hospital Langley in 1984 and 1985. 

2.  Assist the Veteran in obtaining complete medical records from Dr. Kuhn.

3.  Upon completion of the above, forward the Veteran's claims folder to an appropriately qualified medical doctor for an addendum opinion as to the nature and etiology of the Veteran's claimed gastrointestinal disorders.  The claims folder contents must be made available for review.  An examination is not necessary unless requested by the reviewing physician.

The examiner should clearly identify all gastrointestinal disorders, to include whether there is competent evidence of a gastric ulcer.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such gastrointestinal disorder(s) 1) had its onset in service or 2) was caused by service.  

In this regard, the examiner should review the Veteran's description of symptomatology and treatment since service in light of the service treatment records, to include the significance of the treatment for epigastric burning sensation in December 1984 and the investigation into chest complaints in 1985.

The examiner must also consider the Veteran's assertion that of continuous symptoms, self-treatment and medical treatment since service, the statements of the Veteran's mother and current spouse, and explain whether there is any medical reason to accept or reject the Veteran's allegations of having a chronic gastrointestinal disorder since service.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC (SSOC) and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


